Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of apparatus Group II in the reply filed on 12/21/2021 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski DE 10 2008 039 040 in view of Casey 10,132,083. Kaminski discloses: A residential house (1), comprising:
a pre-fabricated installation panel serving as an outer wall of the residential house (3 as stated in the USE paragraph, 3 is a prefabricated panel installed on the outer wall of a house 1 as claimed); and
a lifeline system (11, 12) pre-installed on an outer surface of the pre-fabricated installation panel, the lifeline system having a grey water system (as is the rain water discussed in the novelty paragraph which directed from the gutters into tanks 11 and 12), 
wherein the grey water system including a grey water tank (3, 11, 12) for receiving waste water of the residential house through a pump (15 as disclosed on line 6 of the Novelty paragraph) for pumping water from the grey water tank:

Regarding claim 3, Casey does not teach the filters to be fine filters and is silent as to any specific type of filter wherein a course filter is the most common or typical filter unless a fine or other type of filter is specifically disclosed.
Regarding claim 4, Casey teaches the use of in line pumps (220 and 210).
Regarding claims 5 and 6, Kaminski discloses spigots 6-8 on the exterior of a residential house 1.
Regarding claim 7, Casey teaches an auto sense switch or valve in figure 10 which diverts waste water to a sewer lines as claimed and as taught on column 9, lines 8-9.
Regarding claim 11, Casey teaches a rack system or brackets 120, 140 with a fin nail and overflow piping for securing the grey water system and tank to the panel.
Regarding claim 12, Casey teaches the house to include a second upper floor as seen in figure 1 with the tank 250 situated below the upper floor as claimed.
Claims 1, 3, 4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Casey 10,132,083 in view of Weber 2012/0110925. Casey discloses: A residential house (10), comprising:

a lifeline system (110) installed on an outer surface of the outer wall of the residential house, the lifeline system having a grey water system (250);
wherein the grey water system including a grey water tank (250) for receiving waste water of the residential house through a pump (220 and 210) for pumping water from the grey water tank having filters (270, 280), or as are the carbon filters taught on column 5, lines 9-11, wherein the grey water tank (250) may be used to fill a toilet tank as taught on column 5, lines 3-5:
substantially as claimed but does not disclose the outer wall to be a pre-fabricated installation panel. However, Weber teaches another multi story residential house (100) including a lifeline system (306) having the entire house including the outer wall be a pre-fabricated installation as taught on paragraphs 6, 15 and 16 for the purpose of easily shipping and quickly assembling a complete house in a remote location. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the house and outer wall of Casey a pre- fabricated installation with a pre-fabricated installation panel as, for example, taught by Weber in order to easily ship and quickly assemble a complete house in a remote location.
Regarding claim 3, Casey does not teach the filters to be fine filters and is silent as to any specific type of filter wherein a course filter is the most common or typical filter unless a fine or other type of filter is specifically disclosed.
Regarding claim 4, Casey discloses the pumps to be in line pumps (220 and 210).  
Regarding claim 7, Casey discloses an auto sense switch or valve in figure 10 which diverts waste water to a sewer lines as claimed and as taught on column 9, lines 8-9.
Regarding claim 11, Casey discloses a rack system or brackets 120, 140 with a fin nail and overflow piping for securing the grey water system and tank to the panel.
.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Casey 10,132,083 in view of Weber 2012/0110925 as applied to claim 1 above and further in view of Quigley et al. 2016/0115675. Casey discloses: A residential house (10), including an outer wall of the residential house (as seen in figure 1); and a lifeline system (110) installed on an outer surface of the outer wall of the residential house, the lifeline system having a grey water system tank (250) with the plumbing and grey water system connecting to a sewer line as disclosed on column 8, line 18, column 9, line 9, and column 11, line 9;
substantially as claimed but does not disclose an automatic valve connected between a bottom of the grey water tank and the sewer line for periodically emptying the grey water tank; or the grey water system has an overflow pipeline connecting the grey water tank and a sewer line. However, Quigley teaches another building (at 34 or 134) including a lifeline system (24 or 162) with grey water tank (20 or 120) having an automatic valve (154) connected between a bottom of the grey water tank and the sewer line (132) for periodically emptying the grey water tank; or the grey water system has an overflow pipeline (130) connecting the grey water tank and a sewer line (132) as shown in figure 2 and taught on paragraphs 21 and 27 for the purpose of preventing the overfilling of the tank and removing badly polluted water. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the house of Casey with an automatic valve connected between a bottom of the grey water tank and the sewer line and an overflow pipeline connecting the grey water tank and a sewer line as, for example, taught by Quigley in order to prevent the overfilling of the tank and remove badly polluted water.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Casey 10,132,083 in view of Weber 2012/0110925 as applied to claim 1 above and further in view of Robb et al. 2016/0177545. 
substantially as claimed but does not disclose a vent pipe connected to the sewer line. However, Robb teaches another a lifeline system with grey water tank (10) also for a residential building as taught in paragraph 1 having a vent pipe (30) connected to the sewer line (28) for the purpose of venting the sewer line. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the house of Casey with a vent pipe connected to the sewer line as, for example, taught by Robb in order to vent the sewer line.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant contends that column 5, lines 3-6 of Casey do not disclose using the outdoor gray water in the toilet. However, the lines are written in the alternative, i.e. the “or” on line 6, wherein switch 290 and valve 230 can alternate between any of the cited devices in the list including the toilet tank 240. Note that if Applicant’s arguments are correct, there is no disclosed purpose to collecting rain water in the outdoor tank 250 since, according to Applicant, it would not be used as gray water within the house. One of ordinary skill in the art would have understood that rain water is typically collected for use as grey water within the house and would have understood the “or” on line 6 as being in the alternative wherein the gray water in outdoor tank 250 could be used to fill the toilet tank 240, especially since all the necessary plumbing connections exist as shown in figure 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754